DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea of a system allowing the approximate refraction of patients with a central scotoma. The claimed estimator modules and comparator module are directed to an abstract idea as it requires no actual manufacturing method but rather requires steps of calculations, which can be performed by a human, on an optimization choice and calculations. The claims do not include additional elements that are sufficient to amount to significantly 

Additionally, claim 2 depend on claim 1, and recite additional abstract idea of method of intend use of claim 1. Therefore, the dependent claim add no additional structures/compositions that could be considered significantly more than the abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



the term of “the Good Eye” (line 16) is indefinite and lacks antecedent. Applicant should indicate what “the Good Eye” is when using it first time.

the term of “the actual refractions in the second set” (line 18) is indefinite and lacks proper antecedent, as nowhere in claim 1 cites “an actual refractions in the second set”.

Further, the term of “applies the results of the estimator modules to a second set of the patient’s prescriptions…” (line 15-16) is vague and renders the claims indefinite. As nowhere in the claim specifically cites “a first set of the patient’s prescriptions”, the term of “a second set of the patient’s prescriptions” becomes unclear.



Claim 2 is rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
    
(a) Rosen et al (US 9579192) is cited for the teaching a system allowing the approximate refraction of patients with a central scotoma (abstract; fig. 10A-B); estimator modules (fig. 10B; col. 6, line 42-58); determine sphere and cylinder power (fig. 10B; col. 32, line 19-26); and cataract refraction estimation (col. 9, line 18-25). 

(b) Lieberman et al (US 20160015262) is cited for the teaching a system allowing the approximate refraction of patients with a central scotoma (abstract; fig. 1); estimator modules (fig. 1, 620; ¶[0031] - ¶[0032]); determine sphere and cylinder power (fig. 1, 630); and cataract refraction estimation (¶[0066]).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872